  NameCase      8:18-cv-01542-AG-ADS Document 22
         and address:                                             Filed 02/06/19 Page 1 of 4 Page ID #:311
  John R. Clifford (SBN 124203)
  Marty B. Ready (SBN 239135)
  Wilson Elser Moskowitz Edelman & Dicker, LLP
  401 West A Street, Suite 1900
  San Diego, CA 92101
  john.clifford@wilsonelser.com / marty.ready@wilsonelser.com
  T: (619) 321-6200; F: (619) 321-6201
  Attorneys for Defendant, Apple Tree International Corp.

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
P&P Imports LLC, a California limited liability                   CASE NUMBER:
company,                                                                            8:18-cv-01542-AG-ADS
                                                   PLAINTIFF(S)
                               v.
APPLE TREE INTERNATIONAL CORP., and DOES
1-10 inclusive                                                                 NOTICE OF APPEARANCE OR
                                                                               WITHDRAWAL OF COUNSEL
                                                 DEFENDANT(S)

                                                      INSTRUCTIONS
Appearance of Counsel:
Attorneys may use this form to enter an appearance in a case, or to update the docket of a case to reflect a prior
appearance. To do so, complete Sections I, II, and IV of this form, then file and serve the form in the case. (Using an
attorney's CM/ECF login and password to file this form will expedite the addition of that attorney to the docket as counsel
of record.)
Withdrawal of Counsel:
This form may be used to terminate an attorney's status as counsel of record for a party in three situations: (1) the
attorney being terminated has already been relieved by the Court, but the docket does not yet reflect that fact; (2) at least
one member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member of the Bar of this Court representing that party; or (3) the represented party has been dismissed from the
case, but the attorneys are still receiving notices of electronic filing. For any of these situations, complete Sections I, III,
and IV of this form, then file and serve the form in the case.
Note: In situations not covered above, attorneys seeking to withdraw from a case must first obtain permission from the
Court. In such circumstances, attorneys should complete and file a "Request for Approval of Substitution or Withdrawal of
Counsel" (Form C-01) rather than this "Notice of Appearance or Withdrawal of Counsel" (Form G-123). See Form C-01 for
further information.
SECTION I - IDENTIFYING INFORMATION
Please complete the following information for the attorney you wish to add or remove (if removing an attorney, provide the
information as it currently appears on the docket; if appearing pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: John R. Clifford                                                              CA Bar Number: 124203

Firm or agency: Wilson Elser Moskowitz Edelman & Dicker, LLP

Address: 401 West A Street, Suite 1900, San Diego, CA 92101

Telephone Number: (619) 321-6200                                     Fax Number:     (619) 321-6201

Email: john.clifford@wilsonelser.com

Counsel of record for the following party or parties: Apple Tree International Corp.




G-123 (9/17)                         NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                      Page 1 of 2
         Case 8:18-cv-01542-AG-ADS Document 22 Filed 02/06/19 Page 2 of 4 Page ID #:312
SECTION II - TO ADD AN ATTORNEY TO THE DOCKET
Please select one of the following options:
         The attorney listed above has already appeared as counsel of record in this case and should have been added to the
         docket. The date of the attorney's first appearance in this case:
1->—<    The filing of this form constitutes the first appearance in this case of the attorney listed above. Other members of
         this attorney's firm or agency have previously appeared in the case.
         The filing of this form constitutes the first appearance in this case of the attorney listed above. No other members
         of this attorney's firm or agency have previously appeared in the case.
         By order of the court dated                             in case number                                (see attached
         copy), the attorney listed above may appear in this case without applying for admission to practice pro hac vice,
 I—      This case was transferred to this district by the Judicial Panel on Multidistrict Litigation ("JPML") pursuant to 28
         U.S.C. § 1407 from the                       District of                          , where it was assigned case number
                                   . The attorney listed above is counsel of record in this case in the transferee district, and is
         permitted by the rules of the JPML to continue to represent his or her client in this district without applying for
         admission to practice pro hac vice and without the appointment of local counsel.
 —1      On                            , the attorney listed above was granted permission to appear in this case pro hac vice
         before the Bankruptcy Court, and L.BanIcr,11. 8 authorizes the continuation of that representation in this case before
         the District Court.
In addition, if this is a criminal case, please check the applicable box below. The attorney listed above is:
               USAO I I FPDO       LJ CJA Appointment H Pro Bono I I Retained


SECTION III - TO REMOVE AN ATTORNEY FROM THE DOCKET
Notices of Electronic Filing will be terminated. Please select one of the following options:

         The attorney named above has already been relieved by the Court as counsel of record in this case and should
         have been removed from the docket. Date of the order relieving this attorney:

         Please remove the attorney named above from the docket of this case; at least one member of the firm or agency
         named above, and at least one member of the Bar of this Court, will continue to serve as counsel of record for the
         party or parties indicated.
         (Note: if you are removing yourselffrom the docket of this case as a result of separating from a firm or agency, you
         should consult Local Rules 5-4.8.1 and 83-2,4 and Form G-06 ("Notice of Change of Attorney Business or Contact
         Information"), concerning your obligations to notify the Clerk and parties of changes in your business or contact
         information.)
 pi      The represented party has been dismissed from the case, but the attorneys are still receiving notices of electronic
         filing. Date party was dismissed:

         The attorney named above was appointed on appeal and the appeal has been adjudicated. Date the mandate was
         filed:


SECTION IV - SIGNATURE

I request that the Clerk update the docket as indicated above.


        Date: February 6,2019                            Signature: /s/ John R. Clifford

                                                         Name:       John R. Clifford


G-123 (9/17)                            NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                      Page 2 of 2
Case 8:18-cv-01542-AG-ADS Document 22 Filed 02/06/19 Page 3 of 4 Page ID #:313



   1   JOHN R. CLIFFORD, ESQ. (SBN 124203)
       MARTY B. READY, ESQ. (SBN 239135)
   2   WILSON, ELSER, MOSKOWITZ,
         EDELMAN & DICKER LLP
   3   401 West A Street, Suite 1900
       San Diego, CA 92101
   4   Telephone: '619) 321-6200
       Facsimile: (619) 321-6201
   5   Email: john.cliiford@wilsonelser.com
              marty.ready@wilsonelser.com
   6
       Attorneys for Defendant
   7   Apple Tree International Corp.
   8

   9                         UNITED STATES DISTRICT COURT
  10                        CENTRAL DISTRICT OF CALIFORNIA
  11

  12   P&P IMPORTS, LLC, a California              Case No. 8:18-cv-01542 AG (KESx)
       Limited Liability Corporation,
  13                                               CERTIFICATE OF SERVICE
                                 Plaintiff,
  14                                               Judge:        Hon. Andrew J. Guilford
               vs.                                 Location:     Courtroom 10D
  15
       APPLE TREE INTERNATIONAL                    Magistrate: Hon. Karen E. Scott
  16   CORP. and Does 1-10 Inclusive,              Location: 6D
  17                             Defendants.
  18

  19           I, the undersigned, am employed in the county of San Diego, State of
  20   California. I am over the age of 18 and not a party to the within action; my business
  21   address is 401 West A Street, Suite 1900, San Diego, California, 92101.
  22           On February 6, 2019, I caused to be served the following document(s):
  23
       NOTICE OF APPEARANCE OF COUNSEL: JOHN R. CLIFFORD
  24
        ❑ BY PERSONAL SERVICE - By placing a true and correct copy of the
  25    aforementioned document(s) in an envelope, correctly addressed to the recipient(s)
        listed for personal delivery to the recipient(s) at the address(es) so noted.
  26
       ///
  27
       ///
  28

                                        CERTIFICATE OF SERVICE            8:18-ex-01542 AG (KESx)
       1936283v.1
Case 8:18-cv-01542-AG-ADS Document 22 Filed 02/06/19 Page 4 of 4 Page ID #:314



        NI BY MAIL - As follows: I am "readily familiar" with the firm's practice of
        collection and processing correspondence for mailing. Under that practice it would
        be deposited with the U.S. Postal Service on that same day with postage thereon
        fully prepaid at San Diego, California in the ordinary course of business. The
        envelope was sealed and placed for collection and mailing on this date following our
        ordinary Dractices. I am aware that on motion of the party served, service is
        presumes.invalid if postal cancellation date or postage meter date is more than one
        day after date of deposit for mailing in affidavit.
       NI BY ELECTRONIC TRANSMISSION VIA ECF — I electronically filed the
       foregoing document(s) with the Clerk of the Court through the CM/ECF system for
       the United States District Court, Southern District of California, which sent
       Notification of Electronic Filing to the -persons listed. Upon completion of
       transmission of said documents, a certified receipt is issued to the filing party
       acknowledging receipt by the CM/ECF system.
         0 BY FAX - As follows: I personally sent to the addressee's telecopier number
         a true copy of the above-described documents. Thereafter I sent a true copy in a
         sealed envelope addressed and mailed as indicated above.

         Attorneys for Plaintiff P&P         William E. Levin, Esq
         Imports LLC                         Steven M. Dicterow, Esq.
                                             Levin & Dicterow
                                             668 N Coast Hwy # 1264
                                             Laguna Beach, CA 92651-1513
                                             TeL (949) 613-5131
                                             Fax: (949) 607-5004
                                             Email: williamlevin@hotmail.com
                                                    steve.dicterow@levinanddicterow.com



               I declare under penalty of perjury under the laws of the State of California, that
       the above is true and correct. Executed on February 6, 2019, at San Diego,
      California.


                                                      Irene Gonzales




                                                   2
                                        CERTIFICATE OF SERVICE               8:18-cv-01542 AG (KESx)
       1936283v.1
